Exhibit 10.4

SANGAMO THERAPEUTICS, INC.

EXECUTIVE SEVERANCE PLAN

INTRODUCTION

The Sangamo Therapeutics, Inc. Executive Severance Plan (the “Plan”) is adopted
effective as of March 14, 2017 (the “Effective Date”).

The purpose of the Plan is to provide severance benefits to certain executive
officers and other key employees whose employment with Sangamo Therapeutics,
Inc. (the “Company) terminates under certain prescribed circumstances.

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of the Department of Labor regulations
published at Title 29, Code of Federal Regulations, Section 2510.3-2(b).  This
Plan is intended to provide benefits to a select group of management or highly
compensated employees from the general assets of the Company within the meaning
of Department of Labor regulations published at Title 29, Code of Federal
Regulations, Section 2520.104-24.

This Plan supersedes all severance pay plans, policies, programs, guidelines,
practices, arrangements, agreements, letters and/or other communication, whether
formal or informal or written or unwritten, of the Company under which the
Eligible Employee is eligible to receive benefits.  This Plan represents
exclusive severance benefits provided to Eligible Employees and such individuals
shall not be eligible for other benefits provided in other severance pay plans,
policies, programs, guidelines, practices, arrangements, agreements (including
any employment agreement with the Company), letters (including any offer letters
from the Company) or other communications of the Company.

Article 1
Definitions

1.1“Base Salary” means 1/12 of the amount of annual base salary payable to the
Participant at the salary rate in effect on the last day of the Participant’s
employment with the Company.  

1.2“Board of Directors” means the Board of Directors of the Company.

1.3“Cause” means misconduct, including the following:

 

(a)

commission of a felony or commission of any other crime against or involving the
Company;

 

(b)

an act of fraud, dishonesty or misappropriation committed by the Participant
with respect to the Company;



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

 

(c)

willful or reckless misconduct by the Participant that materially affects the
Company or any of its officers, directors, employees, clients, partners,
insurers, subsidiaries, parents, or affiliates; or

 

(d)

a material breach by the Participant of any employment agreement or the
Proprietary Information, Inventions and Materials Agreement between the
Participant and the Company.

1.4Change in Control” means a change in ownership or control of the Company
effected through any of the following transactions:

 

(a)

a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;

 

(b)

a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in complete liquidation or dissolution
of the Company; or

 

(c)

the closing of any transaction or series of related transactions pursuant to
which any person or any group of persons comprising a “group” within the meaning
of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Company) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Company’s securities (as measured in terms of
the power to vote with respect to the election of the members of the Board of
Directors) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Company or the acquisition of outstanding securities held by
one or more of the Company’s existing stockholders.

1.5“Change in Control Period” means the twelve (12)-month period beginning on
the date of a Change in Control.

1.6“Code” shall mean the Internal Revenue Code of 1986, as amended.

1.7“Eligible Employee” means an employee of the Company serving as (i) the Chief
Executive Officer of the Company, (ii) an executive officer (other than as the
Chief Executive

2



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

Officer) or Senior Vice President of the Company or (iii) a Vice President of
the Company, unless the Plan Administrator determines otherwise.  

1.8“Employer Group” means the Company and any other corporation or business
controlled by, controlling or under common control with, the Company as
determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(a)(1),
(2) and (3) for purposes of determining the controlled group of corporations
under Section 414(b) of the Code, the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in such
sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c) of the Code, the phrase “at least 50 percent” shall
be used instead of “at least 80 percent” each place the latter phrase appears in
Section  1.414(c)-2 of the Treasury Regulations.

1.9“Good Reason” means  a Participant’s resignation following any one or more of
the following without the Participant’s written consent:

 

(a)

a material diminution in the Participant’s base compensation or target amount of
annual cash bonus;

 

(b)

a material relocation of the Participant’s principal place of business, with a
relocation of more than fifty (50) miles to be deemed material for such
purposes;

 

(c)

a material diminution in the Participant’s duties, responsibilities or
authority, which in the case of the Chief Executive Officer shall include a
material change to his or her direct reporting relationship with the Board; or

 

(d)

a material breach by the Company of any employment agreement between the
Participant and the Company.

In order for a termination of employment to be for Good Reason, the Participant
must provide written notice to the Plan Administrator of the existence of one or
more conditions described above and the Participant’s intent to resign for Good
Reason hereunder within a period not to exceed thirty (30) days of the
Participant’s knowledge of the initial existence of the condition.  Following
the Participant providing this notice, the Company shall be provided a period of
at least thirty (30) days during which to remedy the condition.  The Participant
shall continue to receive the Participant’s compensation and benefits during the
cure period and if the condition is not cured during such period, then at the
end of such period the Participant’s employment shall cease and the Participant
may become entitled to the severance benefits described in this Plan.  If the
condition is cured, the Participant shall not be deemed to have “Good Reason” to
terminate the Participant’s employment.

1.10“Participant” means any Eligible Employee who has commenced participation in
the Plan pursuant to Article 2.  An individual shall continue as a Participant
in the Plan until such time as set forth in Article 2.

3



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

1.11“Severance Period” means the period during which the Participant is
receiving cash severance pay under either Section 4.1 or Section 4.2.

1.12“Separation from Service” shall mean the Participant’s cessation of Employee
Status and shall be deemed to occur at such time as the level of the bona fide
services the Participant is to perform in Employee Status (or as a consultant or
other independent contractor) permanently decreases to a level that is not more
than twenty percent (20%) of the average level of services the Participant
rendered in Employee Status during the immediately preceding thirty-six (36)
months (or such shorter period for which the Participant may have rendered such
service).  Any such determination as to Separation from Service, however, shall
be made in accordance with the applicable standards of the Treasury Regulations
issued under Section 409A of the Code.  For purposes of determining whether the
Participant has incurred a Separation from Service, the Participant will be
deemed to continue in “Employee Status” for so long as the Participant remains
in the employ of one or more members of the Employer Group, subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.  In addition to the foregoing, a
Separation from Service will not be deemed to have occurred while the
Participant is on a sick leave or other bona fide leave of absence if the period
of such leave does not exceed six (6) months or any longer period for which the
Participant is provided with a right to reemployment with one or more members of
the Employer Group by either statute or contract; provided, however, that in the
event the Participant’s leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months and that causes the
Participant to be unable to perform the Participant’s duties as an employee, no
Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave.  If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and the
Participant is not provided with a right to reemployment either by statute or
contract, then the Participant will be deemed to have a Separation from Service
on the first day immediately following the expiration of such six (6)-month or
twenty-nine (29)-month period.  

Article 2
Eligibility

An Eligible Employee  shall, upon execution of the General Release (as defined
below) and the General Release becoming effective and enforceable in accordance
with Section 4.4 below, become eligible to receive the severance benefits upon
the Eligible Employee’s Separation from Service without Cause or for Good Reason
as set forth in Section 4.1 or 4.2.  Participants shall cease participation in
the Plan upon the earliest of (i) the Participant’s Separation from Service for
Cause or without Good Reason, (ii) Participant’s failure to comply with the
General Release requirement or (iii) for a Participant eligible to receive
severance benefits under Section 4.1 or 4.2, the end of the Severance Period.

Article 3
Plan Administration

The Compensation Committee shall serve as the Plan Administrator.  The Plan
Administrator is responsible for the general administration and management of
this Plan and

4



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

shall have all powers and duties necessary to fulfill its responsibilities,
including, but not limited to, the discretion to interpret and apply this Plan
and to determine all questions relating to eligibility for benefits.  This Plan
shall be interpreted in accordance with its terms and their intended
meanings.  However, the Plan Administrator shall have the discretion to
interpret or construe ambiguous, unclear, or implied (but omitted) terms in any
fashion it deem sto be appropriate in its sole discretion, and to make any
findings of fact needed in the administration of this Plan.  The validity of any
such interpretation, construction, decision, or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly arbitrary or capricious.

Article 4
Severance Benefits

4.1Severance Benefits Upon Involuntary Termination.  If a Participant has a
Separation from Service due to a termination by the Company without Cause or a
resignation by the Participant with Good Reason, in either case other than
during the Change in Control Period, the Participant shall be entitled to
receive the following benefits, provided that the General Release has been
delivered by the Participant pursuant to Section 4.4 below and is effective and
enforceable following the expiration of the revocation period applicable to that
General Release under law.

 

(a)

Cash Severance.  The Company shall pay in cash an amount equal to the Applicable
Multiple (as set forth in subsection (c) below) of the Participant’s  Base
Salary.  Such severance payment shall be paid in a series of successive equal
installments over a period of months equal to the Applicable Multiple.  The
first such payment shall be made within the sixty (60)-day period measured from
the date of the Participant’s Separation from Service, provided however, should
such sixty (60)-day period span two (2) taxable years, then the first such
payment shall be made during the portion of that sixty (60)-day period that
occurs in the second taxable year.  The remaining installments shall be made in
accordance with the Company’s regular payroll schedule for its salaried
employees.  

 

(b)

Reimbursement for Health Coverage.  If the Participant is eligible for and
timely elects to receive continued health coverage under the Company’s health
plan under COBRA at a level of coverage at or below the Participant’s level of
coverage in effect on the date of the Participant’s Separation from Service,
then for the period beginning on the date of the Participant’s Separation from
Service and ending on the earlier of (i) the date on which the Participant first
becomes covered by any other “group health plan” as described in Section
4980B(g)(2) of the Code or (ii) the last day of the Severance Period (the
“Coverage Period”), the Company shall reimburse the Participant monthly an
amount equal to the monthly COBRA premium paid by the Participant, less the
premium charge that is paid by the Company’s active employees for such coverage
as in effect on the date of the Participant’s Separation from Service.  The
payments shall

5



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

 

commence within the sixty (60)-day period measured from the date of the
Participant’s Separation from Service.  However, should such sixty (60)-day
period span two (2) taxable years, then the first such payment shall be made
during the portion of that sixty (60)-day period that occurs in the second
taxable year.  The remaining payments shall be made in accordance with the
Company’s regular payroll schedule for its salaried employees.  In order to
receive reimbursements hereunder, the Participant must provide proof of payment
of the applicable premiums prior to the applicable reimbursement payment date.
 The first payment shall include any payments for the period from the date of
the Participant’s Separation from Service to the commencement date.  The Company
shall reimburse the Participant under this Section 4.1(b) only for the portion
of the Coverage Period during which the Participant continues coverage under the
Company’s health plan.  The Participant agrees to promptly notify the Company of
the Participant’s coverage under an alternative health plan upon becoming
covered by such alternative plan.  The COBRA health care continuation coverage
period under Section 4980B of the Code shall run concurrently with the Coverage
Period.  Notwithstanding the foregoing, the Company reserves the right to
restructure the foregoing COBRA premium reimbursement arrangement in any manner
necessary or appropriate to avoid fines, penalties or negative tax consequences
to the Company or the Participant (including, without limitation, to avoid any
penalty imposed for violation of the nondiscrimination requirements under the
Patient Protection and Affordable Care Act (or any other applicable laws and
regulations) or the guidance issued thereunder), as determined by the Company in
its sole and absolute discretion, including treating such reimbursements as
taxable benefits subject to withholding.  

 

(c)

Applicable Multiple.  The Applicable Multiple under this Section 4.1 shall be as
follow:

(i)Chief Executive Officer: 12

(ii)Executive Officer (other than Chief Executive Officer) or Senior Vice
President:  9

(iii)Vice President:  6

4.2Severance Benefits Upon Change in Control.  If a Participant has a Separation
from Service due to a termination by the Company without Cause or a resignation
by the Participant with Good Reason, in either case during the Change in Control
Period, the Participant shall be entitled to receive the following benefits,
provided that the General Release has been delivered by the Participant pursuant
to Section 4.4 below and is effective and enforceable following the expiration
of the revocation period applicable to that General Release under law.

 

(a)

Cash Severance.  The Company shall pay in cash an amount equal to the sum of (i)
the CIC Applicable Multiple (as set forth in subsection (d)

6



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

 

below) of the Participant’s  Base Salary plus (ii) the Participant’s target
bonus for the year in which the Separation from Service occurs, subject to any
reduction provided for in the Incentive Compensation Plan (for purpose of which
“Employment Agreement” shall include this Plan) or any successor bonus plan for
any bonus paid to the Participant under such plan in connection with such Change
in Control and based in whole or in part on the target bonus amount. Such cash
severance payments shall be made in the form and at the times set forth in
Section 4.1(a) over a period of months equal to (i) the  Applicable Multiple set
forth in Section 4.1(c) above for the Chief Executive Officer and (ii) the CIC
Applicable Multiple set forth in Section 4.2(d) below for the other
Participants.

 

(b)

Reimbursement for Health Coverage.  If the Participant is eligible for and
timely elects to receive continued health coverage under the Company’s health
plan under COBRA at a level of coverage at or below the Participant’s level of
coverage in effect on the date of the Participant’s Separation from Service,
then for the Coverage Period  (based on the Severance Period determined under
Section 4.2(a)), the Company shall reimburse the Participant monthly an amount
equal to the monthly COBRA premium paid by the Participant, less the premium
charge that is paid by the Company’s active employees for such coverage as in
effect on the date of the Participant’s Separation from Service.  Such
reimbursement shall be made in accordance with and subject to the conditions set
forth in Section 4.1(b) (but based on the Severance Period determined under
Section 4.2(a)).

 

(c)

Accelerated Vesting.  The Participant shall vest on an accelerated basis with
respect to 100% of the unvested shares subject to any option to purchase shares
of the Company’s common stock or any other equity award granted to the
Participant to the extent outstanding and unvested at the time of the
Participant’s Separation from Service.  Each of the Participant’s stock options
to the extent outstanding and as so vested at the time of the Participant’s
Separation from Service under this Section 4.2(c) shall remain exercisable for a
period of twelve (12) months measured from the date of Separation from Service,
but in no event beyond the expiration of the maximum option term.

 

(d)

CIC Applicable Multiple.  The CIC Applicable Multiple under this Section 4.2
shall be as follows:

(i)Chief Executive Officer: 18

(ii)Executive Officer (other than Chief Executive Officer) or Senior Vice
President:  12

(iii)Vice President: 9

7



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

4.3No Duplication of Benefits.  Notwithstanding anything to the contrary, under
no circumstances shall a Participant be eligible to receive payments under both
Sections 4.1 and 4.2.

4.4Release Requirement.  Notwithstanding anything to the contrary in this Plan,
in order to receive any severance payments or benefits under this Plan, the
Participant must first execute and deliver to the Company, within twenty-one
(21) days (or forty-five (45) days if such longer period is required under
applicable law) after the effective date of the Participant’s Separation from
Service, a general settlement and release agreement in substantially the form
attached hereto as Exhibit A (the “General Release”) and such General Release
must become effective and enforceable in accordance with its terms following the
expiration of any applicable revocation period under federal or state law.  If
such General Release is not executed and delivered to the Company within the
applicable twenty-one (21) (or forty-five (45))-day period hereunder or does not
otherwise become effective and enforceable in accordance with its terms, then no
severance payments or benefits will provided to the Participant under this Plan.

4.5Benefit Limit.  In the event any payment to which the Participant becomes
entitled under this Plan would otherwise constitute a parachute payment under
Section 280G of the Code, then that payment shall be subject to reduction to the
extent necessary to assure that such payment will be limited to the greater of
(a) the dollar amount which can be paid to the Participant without triggering a
parachute payment under Section 280G of the Code or (b) the dollar amount of
that payment which provides the Participant with the greatest after-tax amount
after taking into account any excise tax the Participant may incur under Section
4999 of the Code with respect to such payment and any other benefits or payments
to which the Participant may be entitled in connection with any change in
control or ownership of the Company or the subsequent termination of the
Participant’s service.  

Article 5
Claims and Review Procedures

5.1Claims Procedure.  Any individual (“claimant”) who has not received benefits
under the Plan that the claimant believes should be paid shall make a claim for
such benefits as follows:

 

(a)

Initiation - Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.

 

(b)

Timing of Plan Administrator Response.  The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90)-day period, that an additional period is
required.  The notice of extension must set forth the date by which the Plan
Administrator expects to render its decision.

8



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

 

(c)

Notice of Decision.  If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial.  The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:

 

(i)

The specific reason for the denial;

(ii)A reference to the specific provisions of the Plan on which the denial is
based;

(iii)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(iv)An explanation of the Plan’s review procedures and the time limits
applicable to such procedures; and

(v)A statement of the claimant’s right to bring a civil action under the
Employee Retirement Income Security Act of 1974 (“ERISA”) Section 502(a)
following an adverse benefit determination on review.

5.2Review Procedure.  If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

(a)

Initiation - Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

(b)

Additional Submissions - Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

(c)

Timing of  Plan Administrator Response.  The Plan Administrator shall respond to
the claimant’s request for review within sixty (60) days after receiving the
request.  If the Plan Administrator determines that special circumstances
require additional time for processing the request, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60)-day period, that
an additional period is required.  The notice of extension must set forth the
date by which the Plan Administrator expects to render its decision.

9



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

 

(d)

Notice of Decision.  If the Plan Administrator affirms the denial of part or the
entire claim, the Plan Administrator shall notify the claimant in writing of
such denial.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth
the specific reason for the denial and a reference to the specific provisions of
the Plan on which the denial is based.

5.3Authority.  In determining whether to approve or deny any claim or any appeal
from a denied claim, the Plan Administrator shall exercise its discretionary
authority to interpret the Plan and the facts presented with respect to the
claim, and its discretionary authority to determine eligibility for benefits
under the Plan.  Any approval or denial shall be final and conclusive upon all
persons.

5.4Exhaustion of Remedies.  Except as required by applicable law, no action at
law or equity shall be brought to recover a benefit under the Plan unless and
until the claimant has: (a) submitted a claim for benefits, (b) been notified by
the Plan Administrator that the benefits (or a portion thereof) are denied, (c)
filed a written request for a review of denial with the Plan Administrator, and
(d) been notified in writing that the denial has been affirmed.

Article 6
Amendment and Termination

It is intended that the Plan shall continue from year to year, subject to an
annual review by the Plan Administrator.  However, the Plan Administrator
reserves the right to modify, amend or terminate the Plan at any time; provided,
that no amendment or termination shall adversely affect the rights of any then
Eligible Employee under the Plan without the consent of such Eligible Employee.

Article 7
Miscellaneous

7.1Section 409A.

 

(a)

The severance payments and other benefits under this Plan are intended, where
possible, to comply with the “short term deferral exception” and the
“involuntary separation pay exception” to Section 409A of the
Code.  Accordingly, the provisions of this Plan applicable to the severance
payments described in Article 4 and the determination of the Participant’s
Separation from Service due to termination of the Participant’s employment
without Cause or the Participant’s resignation for Good Reason shall be applied,
construed and administered so that those payments and benefits qualify for one
or both of those exceptions, to the maximum extent allowable.  However, to the
extent any payment or benefit to which the Participant becomes entitled under
this Plan is deemed to constitute an item of deferred compensation subject to
the requirements of Section 409A of the Code, the provisions of this Plan
applicable to that payment or benefit shall be applied, construed and

10



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

 

administered so that such payment or benefit is made or provided in compliance
with the applicable requirements of Section 409A of the Code.  In addition,
should there arise any ambiguity as to whether any other provisions of this Plan
would contravene one or more applicable requirements or limitations of Section
409A of the Code and the Treasury Regulations thereunder, such provisions shall
be interpreted, administered and applied in a manner that complies with the
applicable requirements of Section 409A of the Code and the Treasury Regulations
thereunder.  The severance payments under Article 4 shall be treated as a right
to a series of separate payments for purposes of Section 409A of the Code.

 

(b)

Notwithstanding any provision in this Plan the contrary, no payment or
distribution under this Plan which constitutes an item of deferred compensation
under Section 409A of the Code and becomes payable by reason of the
Participant’s termination of employment with the Company will be made to the
Participant until the Participant incurs a Separation from Service in connection
with such termination of employment.  For purposes of this Plan, each amount to
be paid or benefit to be provided to the Participant shall be treated as a
separate identified payment or benefit for purposes of Section 409A of the
Code.  In addition, no payment or benefit which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of the
Participant’s Separation from Service will be made to the Participant prior to
the earlier of (i) the first day of the seven (7)-month period measured from the
date of such Separation from Service or (ii) the date of the Participant’s
death, if the Participant is deemed at the time of such Separation from Service
to be a specified employee (as determined pursuant to Section 409A of the Code
and the Treasury Regulations thereunder) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Section
409A(a)(2) of the Code.  Upon the expiration of the applicable deferral period,
all payments and benefits deferred pursuant to this Section 7.1(b) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or provided to the Participant in a lump
sum on the first day of the seventh (7th) month after the date of the
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Company receives proof of the Participant’s
death.  Any remaining payments or benefits due under this Plan will be paid in
accordance with the normal payment dates specified herein.

 

(c)

During the period the COBRA premium reimbursement arrangement remains in effect,
the following provisions shall govern the arrangement: (i) the amount of the
COBRA premiums eligible for reimbursement in any one calendar year during the
Coverage Period shall not affect the amount of such costs eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; (ii) no costs shall be reimbursed after the close of the
calendar year following the calendar

11



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

 

year in which those costs were incurred; and (iii) the Participant’s right to
the reimbursement of such costs cannot be liquidated or exchanged for any other
benefit. 

7.2Not an Employment Contract.  The adoption and maintenance of this Plan shall
not be deemed to confer on any Participant any right to continue in the employ
of the Employer Group, and shall not be deemed to interfere with the right of
the Employer Group to discharge any person, with or without cause, or treat any
person without regard to the effect that such treatment might have on the person
as a Plan participant.

7.3Benefits Non‑Assignable.  No right or interest of a participant in this Plan
shall be assignable or transferable, in whole or in part, either directly or by
operation of law or otherwise, including but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy, assignments for
the benefit of creditors, receiverships, or in any other manner, excluding
transfer by operation of law as a result solely of mental incompetency.

7.4Tax Withholding.  The Company shall withhold any applicable income or
employment taxes that are required to be withheld from the severance benefits
payable under this Plan.

7.5Applicable Law.  This Plan is a welfare plan subject to ERISA and it shall be
interpreted, administered, and enforced in accordance with that law.

7.6Gender and Number.  Any masculine pronouns used herein shall refer to both
men and women, and the use of any term herein in the singular may also include
the plural unless otherwise indicated by context.

7.7Severability.  If any provision of this Plan is held invalid or unenforceable
by a court of competent jurisdiction, all remaining provisions shall continue to
be fully effective.

7.8Binding Agreement.  This Plan shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and the Participants and their
heirs, executors, administrators and legal representatives.

IN WITNESS WHEREOF, Sangamo Therapeutics, Inc. has caused this Plan to be
executed by its duly authorized officer effective as of the Effective Date.

SANGAMO THERAPEUTICS, INC.

By:/s/ Alexander D. Macrae

Its:President  and Chief Executive Officer

 

12



DB2/ 31168748.8

 

 



--------------------------------------------------------------------------------

 



DB2/ 31168748.8

 

 

